                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

KIMBERLY REED, and JOYCEALON
SHEPPARD,
                                                                       8:19CV167
                       Plaintiffs,

        vs.                                            FINDINGS AND RECOMMENDATION

EDWARD E. BRINK, NSBA # 19504;
STACY DIANE THORNE, MICHAEL T.
DEIN, CITY OF OMAHA, DOUGLAS
COUNTY ASSESSOR, DIANE BATTIATO,
MICHAEL J. GOODWILLIE, ZACHARY
BASS, JASMIN JONSSON, JULIE BROOKS,
and CMG FINANCIAL,
                       Defendants.


       The above-captioned suit was filed on April 17, 2019. (Filing No. 1.) On August 6, 2019,
the Court issued an Order to Show Cause by August 27, 2019 why this action should not be
dismissed for lack of prosecution. (Filing No. 4.) To date, Plaintiff has not responded to the Show
Cause Order.

       Accordingly,


       IT IS HEREBY RECOMMENDED to United States District Court Chief Judge John M.
Gerrard that this action be dismissed for want of prosecution.


       A party may object to a magistrate judge’s findings and recommendation by filing an
objection within fourteen (14) days after being served with a copy of the findings and
recommendation. NECivR 72.2. Failure to timely object may constitute a waiver of any objection.


       Dated this 28th day of August, 2019.

                                                     BY THE COURT:
                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
